Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-9 are currently under examination, wherein no claim has been amended in applicant’s reply filed on June 21st, 2022.  Applicant’s election of Invention I, Claims 1-9, with traverse in the reply is acknowledged.  The non-elected Invention II, Claims 10-15, has been withdrawn from consideration by the examiner.
The traverse is on the ground(s) that a search and examination of the entire application would not place a burden on the examiner and FR (3032449) does not teach all the features of the turbine component as claimed. This is not found persuasive because the restriction requirement has been based on PCT Rules 13.1 and 13.2 rather than MPEP §803. The inventions I and II do not relate to a single general inventive concept under PCT Rule 13.2 if the common technical feature in all groups (i.e. the turbine component in the instant case) has already been shown in the prior art. FR (3032449) at least suggests the turbine component as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the turbine blade” in claim 7, the phrase of “the stator” in claim 8 and the phrase of “the turbine” in claim 9 lack an antecedent basis in claim 1 from which claims 7-9 depend respectively, rendering claims 7-9 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over FR (3032449). Because FR (3032449) is in French, its patent family member Julian-Jankowiak et al. (US Pub. 2018/0057914 A1) has been relied upon to establish the ground of rejection as follows.
	With respect to claims 1-9, Jankowiak et al. (‘914 A1) discloses a structure part in the aeronautical field (e.g. a turbine, a turbine blade or a turbine stator as claimed) comprising a polycrystalline composite material comprising a plurality of grains each having a length and a width and by volume up to about 98% of a MAX phase including a Ti3AlC2 phase, less than about 5% of TiC and TiAl3 and less than about 2.5% of alumina wherein an average grain length is less than about 40 µm; an average aspect ratio of the grains is about 0.54 or less; and a relative density of the Ti3AlC2 phase is greater than 95% (abstract, Fig. 2, Table 1, paragraphs [0003], [0049], [0050], , [0075], [0094] and [0168]). The claimed content range of Fe and/or W including 0 does not require the presence of these elements. The ranges of the contents of the Ti3AlC2 phase, TiC, TiAl3 and alumina, the grain length, the aspect ratio and the relative density disclosed by Jankowiak et al. (‘914 A1) would overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Jankowiak et al. (‘914 A1) with an expectation of success because Jankowiak et al. (‘914 A1) discloses the same utility over the entire disclosed ranges. Jankowiak et al. (‘914 A1) does not specify the average cell volume as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Jankowiak et al. (‘914 A1)’s Ti3AlC2 phases are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same cell volume as claimed would be expected with the claimed and Jankowiak et al. (‘914 A1)’s Ti3AlC2 phases.

Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/21/2022